Citation Nr: 0906699	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran had an honorable period of service from October 
1992 to September 1996.  The Veteran was discharged from the 
period of service between July 1997 and September 2001 under 
other than honorable conditions.

The Veteran died in June 2003.  The appellant is the 
Veteran's ex-wife and the custodian of the Veteran's minor 
child, A.M.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

The appellant requested a hearing before the Board to be held 
in Washington, D.C.  The matter was scheduled for May 2006.  
Prior to the hearing, the appellant withdrew her request.  As 
such, there are no outstanding hearing requests of record.  
38 C.F.R. § 20.702 (e).


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran died in June 2003; his death certificate 
lists the immediate cause of death to be hepatic failure, due 
to or a consequence of chronic alcoholism.
 
3.  The Veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.

4.  The Veteran's period of service from July 1997 to 
September 2001 was terminated under other than honorable 
conditions, which is a bar to VA compensation benefits.

5.  Hepatic failure was first demonstrated many years after 
service, and was not related to the Veteran's service. 

6.  A disability of service origin did not produce or hasten 
the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.12, 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the appellant's claim in correspondence sent to the appellant 
in July 2003 and January 2004.  These letters notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing her claim, and 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim.  

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence currently associated with the claims file consists 
of the Veteran's service treatment records, a letter from Dr. 
CC, the Report of Investigation by the County Medical 
Examiner, the Record of Discharge from the U. S. Naval 
Reserve, records from Navy Personnel Command, and the 
Veteran's death certificate.  The appellant has not 
identified any other evidence which may be available that has 
yet to be been obtained.  

The Board notes that the appellant's representative maintains 
that the service treatment records of the Veteran are not 
complete from the second period of service as they do not 
contain behavioral health records; however, as the appellant 
is barred from VA compensation benefits for this period of 
service, further efforts to obtain these records, assuming 
they even exist, would be futile as the claim pertaining to 
this period of service is moot.  38 C.F.R. §§ 3.12, 
3.159(c)(2); Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The appellant contends that the Veteran's death from hepatic 
failure due to or as a consequence of chronic alcoholism was 
the result of self-medicating for depression, which first 
manifested during the Veteran's active military service.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  

At the time of the Veteran's death, service connection was 
not in effect for any disability.  The death certificate 
reveals that the Veteran died in June 2003 at the age of 32.  
The coroner indicated that the immediate cause of death was 
hepatic failure due to or a consequence of chronic 
alcoholism.  An autopsy was not performed.  

At the outset, the Board notes that the appellant maintains 
in various statements that the Veteran was treated for 
depression during his first period of service, which 
continued into his second period of service and ultimately 
caused the "behavior" that led to his bad discharge.  The 
Veteran's DD-214 from the period of service between 1997 and 
2001, reveals he was discharged under other than honorable 
conditions for misconduct.  

The Department of the Navy confirmed that his dishonorable 
discharge was by reason of misconduct due to frequent 
involvement of a discreditable nature with civil/military 
authorities.  The character of the Veteran's dishonorable 
discharge for willful and persistent misconduct is binding on 
VA.  38 C.F.R. § 3.12(d)(4).  The RO confirmed the character 
of the Veteran's discharge in an April 2004 Administrative 
decision.

As the Veteran's period of service from July 1997 to 
September 2001 was terminated under other than honorable 
conditions, compensation, pension, or dependency and 
indemnity compensation (DIC) as claimed by the appellant, is 
not payable related to this period of service.  38 C.F.R. 
§ 3.12 (a), (b).  Even if what the appellant claims were 
true, which was not confirmed from the service treatment 
records from this period of service, she is precluded from 
receiving DIC as the custodian of the Veteran's minor child.  

On review of the service treatment records from the earlier 
period of service, dated between 1992 and 1996, the Board 
finds that there is no evidence that the Veteran's death from 
hepatic failure due to or a consequence of chronic alcoholism 
was related to his first period of service.  The Veteran's 
treatment records were devoid of any evidence of hepatic 
disease or even treatment or medication prescribed for 
depression as the appellant claims.  The June 1996 separation 
examination was similarly negative.

In this case, the appellant has not provided a medical 
opinion supporting the premise that the conditions causing 
the Veteran's death were related to his first period of 
military service.  A letter from Dr. CC dated in September 
2004 simply shows the Veteran suffered from various medical 
conditions, to include hypertension, gastro esophageal reflux 
disease, generalized anxiety disorder, and chronic 
pancreatitis.  There was no indication that any of the named 
conditions were related to the Veteran's first period of 
service, which ultimately led to his death.

Medical records from County  Medical Examiner show the 
Veteran was found dead at his home in June 2003.  The 
examiner noted the Veteran was massively obese, jaundiced, 
and appeared older than his stated age.  The Veteran had 
sanguineous drainage from his nose and mouth.  The examiner 
further noted the Veteran had a long history of alcohol abuse 
and usually consumed about 24 cans of beer daily.  His serum 
alcohol level was 190.

Despite the assertions of the appellant, the record does not 
support her contentions that a service-related condition, was 
either the principal or contributory cause of the Veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To the 
extent that the appellant opines that the Veteran's death 
from hepatic failure due to or a consequence of chronic 
alcoholism was related to self-medicating for depression, 
which began in service, as a lay person, she is not competent 
to render an opinion regarding etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant has not provided nor pointed to any medical 
evidence supporting her premise.  As noted above, medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the Veteran's 
death.  See Van Slack, supra.   Due to the lack of any 
medical evidence linking the cause of the veteran's death to 
some aspect of his honorable period of service, the 
appellant's claim must be denied on a direct basis as there 
is no evidence that a service related disease or injury 
caused the Veteran's death.  

The Board acknowledges the Veteran's service to his country 
and is sympathetic to the appellant's loss; however, the 
Board must apply the law as it exists, and the Board is bound 
by the laws codified in Title 38 of the United States Code 
and Code of Federal Regulations, which govern dependents' 
benefits administered by the Secretary of VA.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant]'," quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, the 
appellant's request that she be granted service connection 
for the cause of the Veteran's death must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


